                               THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
                                            ****

 UNITED STATES OF AMERICA,

              Plaintiff,                                     2:15‐cr‐0285‐APG‐GWF

 vs.                                                         DATE: June 17, 2019

 CHARLES BURTON RITCHIE, et al.,                             Courtroom 6C

              Defendant.


THE HONORABLE ANDREW P. GORDON, UNITED STATES DISTRICT JUDGE

DEPUTY CLERK: Melissa Johansen        COURT REPORTER: Heather Newman

COUNSEL FOR PLAINTIFF: James Keller, Cole Radovich, Jason Ruiz and Case Agent Matt Schaeffer

COUNSEL FOR DEFENDANT: John Snook, Richard Schonfeld, Robert DeMarco, Shawn Perez and John
Rupe, paralegal

MINUTES OF PROCEEDINGS: Jury Trial (Day 1)

Defendants Ritchie and Galecki are present in custody. Defendant Eaton is present at liberty.

9:10 a.m. The Court makes preliminary remarks and confirms that the defendants have waived
their right to be present at sidebar. Discussion is held regarding the statement of the case.

9:15 a.m. The Court goes off the record to await the prospective jurors.

9:21 a.m. Sixty‐two prospective jurors enter. The Court addresses the prospective jurors and the
oath is administered. The initial thirty‐two jurors are identified and voir dire commences.

10:30 a.m. The prospective jurors are excused for a morning break.

OUTSIDE THE PRESENCE OF THE JURY: A discussion is held regarding follow‐up voir dire.

The Court recessed from 10:36 a.m. – 10:48 a.m.

OUTSIDE THE PRESENCE OF THE JURY: Individual voir dire is conducted. The panel is passed for
cause.

                                             Page 1 of 2
12:25 p.m. The prospective jurors are excused for lunch.

The Court recessed from 12:25 p.m. until 1:33 p.m.

OUTSIDE THE PRESENCE OF THE JURY: Discussion is held regarding prospective jurors and the
peremptory challenge process.

1:37 p.m. The Court goes off record to await the prospective jurors.

1:43 p.m. The prospective jurors enter and voir dire continues.

2:44 p.m. The prospective jurors are excused from the courtroom.

The Court goes off record and peremptory challenges are made.

OUTSIDE THE PRESENCE OF THE JURY: Mr. Schonfeld makes a Batson Challenge and arguments are
heard. The Batson Challenge is denied. The parties conclude their peremptory challenges. Mr.
Schonfeld invokes the exclusionary rule.

3:36 p.m. Fourteen jurors are identified and seated. The remaining jurors are thanked and excused.
The jury is sworn and the Court gives preliminary instructions.

3:46 p.m. The jury is admonished and excused for the evening.

OUTSIDE THE PRESENCE OF THE JURY: Scheduling is discussed.

The Court recessed from 3:48 p.m. – 4:10 p.m.

OUTSIDE THE PRESENCE OF THE JURY: The Court hears arguments of counsel regarding
Defendant’s Motion to Suppress [392] and Motion in Limine [396]. As stated on the record,
Defendant’s Motion to Suppress [392] is DENIED. Defendant’s Motion in Limine [396] is taken under
advisement.

IT IS ORDERED that Jury Trial in this matter shall continue Tuesday, June 18, 2019 at 8:30 a.m. in
courtroom 6C before the Honorable Andrew P. Gordon.

5:05 p.m. Court adjourned.

                                                              DEBRA K. KEMPI, CLERK
                                                              U.S. DISTRICT COURT

                                                              BY:        /S/                 d
                                                              Melissa Johansen, Deputy Clerk



                                              Page 2 of 2
